Citation Nr: 1621072	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) or other psychiatric disability. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include xerosis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim for right hip replacement, vascular necrosis right femoral head.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for left hip vascular necrosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This rating decision denied service connection for PTSD, reopened and denied a claim for service connection for xerosis, and held that new and material evidence had not been received to reopen claims for service connection for bilateral hearing loss; a right hip replacement, vascular necrosis right femoral head; and left hip vascular necrosis.  


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has PTSD or other psychiatric disability. 

2.  A December 1998 rating decision denied service connection for bilateral hearing loss; the Veteran did not appeal that decision and it became final. 

3.  A September 2004 rating decision declined to reopen the claim for service connection for bilateral hearing loss; the Veteran appellant did not appeal that decision and it became final. 

4.  Evidence added to the record since the September 2004 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for bilateral hearing loss, and does not raise a reasonable possibility of substantiating that claim.

5.  A February 2004 rating decision denied service connection for a skin disorder, xerosis; right hip replacement, vascular necrosis right femoral head; and left hip vascular necrosis; the Veteran did not submit a substantive appeal and the claims became final.  

6.  Evidence added to the record since the February 2004 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for either a skin disorder, xerosis; or right hip replacement, vascular necrosis right femoral head; or left hip vascular necrosis, and does not raise a reasonable possibility of substantiating any of those claims.


CONCLUSIONS OF LAW

1.  PTSD or other psychiatric disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The September 2004 rating decision that declined to reopen the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2015). 

3.  Evidence received since the September 2004 rating decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened. 38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

4.  The February 2004 rating decision that denied the claims for service connection for a skin disorder, xerosis; right hip replacement, vascular necrosis right femoral head; and left hip vascular necrosis is final.  38 U.S.C.A. § 7105 (West 2015). 

5.  Evidence received since the February 2004 rating decision is not new and material, and the claims for service connection for a skin disorder, xerosis; right hip replacement, vascular necrosis right femoral head; and left hip vascular necrosis are not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice was provided in July and August 2010 letters.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the eFolders contain the Veteran's service treatment and personnel records, VA and private medical records, the Veteran's statements in support of his claim and the transcript of a December 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  38 U.S.C.A. § 5103A(f).  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, VA examinations are not required for the Veteran's skin, hearing loss or hip claims.  

The Veteran has not had a VA examination for PTSD or a psychiatric disability.  The Board concludes that a medical opinion is not needed for this claim.

In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the record contains no competent medical evidence of current PTSD or psychiatric disability.  Thus, the first McLendon element is not satisfied with respect to this claim.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has PTSD or other psychiatric disability as a result of stressors during active duty.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD or other psychiatric disability.  The record before the Board dated during the appeal period (which began on July 14, 2010, the date the Veteran submitted his claim for service connection) is negative for diagnoses of PTSD or any other psychiatric disability.  

The record is also negative for any relevant diagnoses prior to the Veteran's July 2010 claim.  In this regard, a February 2006 VA treatment report lists "PTSD ?" in the Veteran's problem list, but provides no current psychiatric diagnosis, even though it does provide several current non-psychiatric diagnoses.  An August 2008 VA history and physician examination report notes a history of anxiety but does not provide a current diagnosis.  A July 2009 VA clinical pharmacy medication reconciliation lists insomnia and anxiety disorder as part of the Veteran's past medical history, but offers no current diagnoses.  

Significantly, no subsequent records provide diagnoses of PTSD, anxiety or anxiety disorder.  He testified during his 2015 hearing that he has not been treated for a mental health disability since he filed his claim in 2010.  Thus, there is no evidence that a current disability existed during the pendency of this appeal.

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Veteran's contentions that he has PTSD or other psychiatric disability do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD or other psychiatric disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD or other psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The September 2004 rating decision that declined to reopen the claim for service connection for bilateral hearing loss explained in essence that there was no nexus between any current hearing loss and the Veteran's active duty.  Evidence of record at that time included the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's contentions in support of his claim.  The Veteran did not appeal the determination and it became final. 

The February 2004  rating decision that denied the claims for service connection for a skin disorder, xerosis; right hip replacement, vascular necrosis right femoral head; and left hip vascular necrosis indicated that while there were medical records many years after service noting these disorders, there was no evidence indicating that they occurred in or were caused by service.  Evidence of record at that time included the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's contentions in support of his claim.

Evidence received since the February and September 2004 rating decisions include the Veteran's service personnel records and numerous subsequently dated  VA treatment records.  Although new, the service personnel records are not material to they contain no reference to the disabilities on appeal.  Likewise, the VA medical records are not new and material as they include no evidence indicating any of the claimed disabilities were incurred in service or linking any of the Veteran's claimed disabilities to his active duty.  They simply do not relate to any unestablished fact necessary to substantiate any of the finally denied claims.  They do not raise a reasonable possibility of substantiating any of the claims.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the additional records are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the February and September 2004 rating decisions, the Veteran has offered additional written and oral contentions in support of his claim that he incurred bilateral hearing loss, a skin disability and right and left hip disabilities during or as a result of active duty.  The Board finds that these assertions are redundant of the Veteran's prior contentions that were already considered and rejected by the February and September 2004 rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

In sum, the new evidence received since the February and September 2004 rating decisions raises no reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss, a skin disability and right and left hip disabilities.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claims are not reopened.



ORDER

Service connection for PTSD or other psychiatric disability is denied.

New and material evidence not having been received, the application to reopen the claim for service connection for a skin disorder, to include xerosis, is denied.

New and material evidence not having been received, the application to reopen the claim for service connection for bilateral hearing loss is denied.  

New and material evidence not having been received, the application to reopen the claim for right hip replacement, vascular necrosis right femoral head, is denied.  

New and material evidence not having been received, the application to reopen the claim for service connection for left hip vascular necrosis is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


